United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 18-2564
                       ___________________________

                               Tab Quentin Evans

                      lllllllllllllllllllllPlaintiff - Appellant

                                         v.

   Blanton Construction Co.; St. Louis Carpenters District Council; St. Louis
C.J.A.P., Carpenters Joint Apprenticeship Program; U.B.C. -International, United
     Brotherhood of Carpenters; D.O.L.-E.T.A., Employment and Training
Administration; D.O.L.-B.A.T.-St. Louis, Bureau of Apprenticeship & Training;
            D.O.L.-O.A., Office of Apprenticeship; St. Louis D.O.L.

                     lllllllllllllllllllllDefendants - Appellees
                                      ____________

                    Appeal from United States District Court
             for the Eastern District of Missouri - Eastern Division
                                 ____________

                             Submitted: May 2, 2019
                              Filed: May 17, 2019
                                 [Unpublished]
                                 ____________

Before ERICKSON, BOWMAN, and GRASZ, Circuit Judges.
                         ____________

PER CURIAM.
       In this action involving claims of employment discrimination and retaliation,
Tab Evans appeals after the district court1 dismissed his complaint under Federal Rule
of Civil Procedure 12(b)(6). Upon careful de novo review, we conclude the dismissal
was proper, as we agree with the district court that Evans’s factual allegations did not
plausibly give rise to an inference of unlawful discrimination or retaliation. See
Ashcroft v. Iqbal, 556 U.S. 662, 678–79 (2009) (complaint must contain sufficient
factual matter, accepted as true, to state a claim for relief that is plausible on its face;
conclusory allegations are not entitled to be assumed true); Pye v. Nu Aire, Inc., 641
F.3d 1011, 1019 (8th Cir. 2011) (to establish a prima facie case of discrimination,
plaintiff must show, inter alia, circumstances that give rise to an inference of
discrimination); Wilkie v. Dep’t of Health & Human Servs., 638 F.3d 944, 955 (8th
Cir. 2011) (to establish a prima facie case of Title VII retaliation, plaintiff must show,
inter alia, that a materially adverse action was causally linked to protected conduct);
see also Kelly v. City of Omaha, 813 F.3d 1070, 1075 (8th Cir. 2016) (grant of Fed.
R. Civ. P. 12(b)(6) motion is reviewed de novo). Accordingly, we affirm the
judgment. See 8th Cir. R. 47B.
                         ______________________________




       1
       The Honorable Shirley Padmore Mensah, United States Magistrate Judge for
the Eastern District of Missouri, to whom the case was referred for final disposition
by consent of the parties pursuant to 28 U.S.C. § 636(c).

                                            -2-